Citation Nr: 1511007	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  09-49 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from October 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This case was most recently before the Board in October 2014.

FINDING OF FACT

The Veteran's bilateral hearing loss was incurred during his active service.

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of service connection for bilateral hearing loss, any deficiency as to VA's duties to notify and assist, as to those issues, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Laws and regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for hearing loss (as an organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In regard to claims specific to service connection for hearing loss, the Veterans Benefits Administration Adjudication Manual states that "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.  As such, service connection for sensorineural hearing loss (as an organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  Moreover, the concept of continuity of symptomatology as clarified by Walker, supra, is applicable in this case.  The June 2012 VA examiner has indicated that the Veteran's hearing loss is sensorineural in nature.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he was exposed to noise from mortars while serving as a medic in an artillery unit.  His DD 214 shows that his military occupational specialty (MOS) was that of a medical corpsman.  His personnel records show that he was an ambulance driver in an infantry battalion beginning in March 1968.

Initially, the Board notes that while the Veteran's service enlistment examination showed bilateral hearing loss for VA purposes, a May 2014 VA examiner has characterized the Veteran's hearing loss as demonstrated on entrance, as "temporary."  Based on the conclusion from the VA examiner in describing the Veteran's service entrance hearing acuity, the Board will consider the Veteran's hearing to have been normal upon entrance to service, and the presumption of soundness will attach. 38 U.S.C. § 1111 (West 2014). The Veteran's service treatment records are negative for any recorded evidence of complaints, treatment, or diagnoses of any hearing loss.  

The Veteran's September 1969 service separation examination noted that the Veteran's hearing was normal.  Audiometric findings (ISO units) were, in pertinent part, as follows:




HERTZ









500
1000
2000
3000
4000
RIGHT
10
5
5
10
5
LEFT
15
5
5
10
10

With regard to a current disability, bilateral hearing loss for VA disability purposes is contained in an October 2010 private audiology report.

While the Board acknowledges that chronic hearing loss was not demonstrated in service, as noted, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of the Veteran's service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  In this regard, the Board observes that VA has conceded (including in the May 2012 Board decision) that the Veteran was exposed to acoustic trauma during service, and the Veteran has given credible testimony concerning his military service in an artillery unit and the noise exposure experienced therein.  

In addition, the Board must base its determination of service connection on consideration of all the pertinent medical and lay evidence of record. 38 C.F.R. § 3.303(a). Here, the Veteran has presented credible testimony that he had diminished hearing in service, and continuing since service to the present. 

While the May 2014 VA opinion of record is not favorable to the Veteran, the Board observes that the May 2014 VA examiner did not address the fact that VA has conceded that the Veteran had acoustic trauma during service and did not adequately address the Veteran's lay statements of hearing loss in and since service, symptoms he is competent to assert. Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).   Further, the Board notes that the Veteran's tinnitus has been found to be related to service based in part upon the Veteran's credible reports of inservice and continuous symptoms of ringing in his ears. Accordingly, given the Veteran's acoustic trauma in service and his competent and credible lay statements of hearing loss in and since service, the Board is unable to dissociate the Veteran's current hearing loss from his active service.  Resolving doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 U.S.C. § 5107(b). 

ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


